Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Response to Arguments
Applicant's amendments and arguments filed on 1/26/2022 overcome the art rejections set forth in the previous Office Action. Examiner initiated an interview on 1/28/2022 in order to expedite the prosecution. See interview summary for details. Terminal Disclaimer filed on 1/28/2022 overcome the non-statutory double patenting rejections set forth in the previous Office Action.  

Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew A. Noble on 1/28/2022 at 11:10am ET.
The claims have been amended as follows:
In claim 1, line 17, delete “wherein a first cropped version the different” and insert in its place –wherein a first cropped version of the different -.


Allowable Subject Matter
Claims 31-54 are allowed subject to the above examiner’s amendment.
Claims 55-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 31-56, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
wherein a first cropped version of the different cropped versions of the image is located within a second cropped version of the different cropped versions of the image, and 
wherein the first cropped version and the second cropped versions are different cropped versions positioned around a same pixel location in the image. 
The closest prior art, Tang et al. (US 20120106854 A1) reveals a similar system and technique as discussed in detail in the previous office action, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akahori et al. (US 20070165951 A1): To detect a face image in an inputted image, predetermined-size partial images are cut out at different positions in the inputted image. An indicator value indicating a probability of each partial image being the face image is calculated. The partial images having the indicator values not less than a first threshold are extracted as candidate face images. Each candidate is set as a candidate of interest. If any nearby candidate is present within a predetermined coordinate distance from the candidate of interest, the candidate of interest and the nearby candidate are set in one candidate group. For each candidate group, an integrated indicator value reflecting the indicator values calculated for the candidates forming the candidate group is calculated. Then, an image within a predetermined area in the inputted image containing the candidate group having the integrated indicator value not less than a second threshold is extracted as the face image. (Abstract)

    PNG
    media_image1.png
    447
    499
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    536
    466
    media_image2.png
    Greyscale

Uemura et al. (US 20110032372 A1): A photographing apparatus according to the present invention comprises: an imaging section converting an object image into image data; a photographing section obtaining the image data from the imaging section in response to release operation and also obtaining the image data of continuous shooting from the imaging section before or after the release operation; a trimming section generating trimming images sequentially for frames in different areas, respectively, using the image data of the continuous shooting; and a control section recording the trimming image generated in the trimming section and the image data obtained in the release operation. (Abstract)

    PNG
    media_image3.png
    457
    634
    media_image3.png
    Greyscale

Wang et al. (US 20120221572 A1): Systems and methods are disclosed to search for a query image, by detecting local invariant features and local descriptors; retrieving best matching images by quantizing the local descriptors with a vocabulary Abstract)

    PNG
    media_image4.png
    651
    486
    media_image4.png
    Greyscale

Mojsilovic et al. (US 20030195883 A1): A method and system for determining image similarity is based on the semantic meaning of images. The method includes deriving a plurality of semantic categories for representing important semantic cues Abstract)

    PNG
    media_image5.png
    586
    507
    media_image5.png
    Greyscale

Dhua et al. (US 20140241634 A1): Systems and methods are provided for creating contour images that represent the contour of objects reflected in images, calculating contour histogram descriptors of the contour images, and classifying images based in part on the histogram descriptors of the contour images. For example, a contour image of an image is created. A radial-polar grid having a plurality of radial-polar bins is then positioned on the contour image. A contour histogram descriptor is created to include a number of bins that correspond to the radial-polar bins of the Abstract)

    PNG
    media_image6.png
    293
    722
    media_image6.png
    Greyscale

Rodriguez et al. (US 20150104073 A1): A method for recognition of an identifier such as a license plate includes storing first visual signatures, each extracted from a first image of a respective object, such as a vehicle, captured at a first location, and first information associated with the first captured image, such as a time stamp. A second visual signature is extracted from a second image of a second object captured at a second location and second information associated with the second captured image is acquired. A measure of similarity is computed between the second visual signature and at least some of the first visual signatures to identify a matching one. A test is performed, which is a function of the first and the second information associated with the matching signatures. Only when it is confirmed that Abstract)

    PNG
    media_image7.png
    435
    679
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/FENG NIU/Primary Examiner, Art Unit 2669